           Case 1:18-vv-00623-UNJ Document 36 Filed 06/04/20 Page 1 of 4




In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 4, 2020

* * * * * * * * * * * * *  *
TIMOTHY W. MASSA,          *                               No. 18-623V
                           *                               Special Master Sanders
         Petitioner,       *
                           *                               UNPUBLISHED
v.                         *
                           *
SECRETARY OF HEALTH        *                               Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On May 2, 2018, Timothy W. Massa (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §300aa-10 et seq.
(2012). Petitioner alleged that he developed Guillain-Barré syndrome as a result of the influenza
vaccine he received on September 21, 2016. See Pet. at 1, ECF No. 1. On October 9, 2019,
Petitioner filed an unopposed motion for a decision dismissing the petition, and on October 15,
2019, the undersigned issued her decision dismissing the petition for insufficient proof. ECF No.
26.



1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
             Case 1:18-vv-00623-UNJ Document 36 Filed 06/04/20 Page 2 of 4



        On January 22, 2020, Petitioner filed a motion for attorneys’ fees and costs. ECF No. 31
(“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $33,036.36,
representing $26,969.50 in attorneys’ fees and $6,066.86 in attorneys’ costs. Fees App. at 1.
Pursuant to General Order No. 9, Petitioner has indicated that he has not incurred any out of pocket
costs. Fees App. at 4. Respondent responded to the motion on January 28, 2020, stating that
Respondent “defers to the Court regarding whether the statutory requirements for an award of
attorneys’ fees and costs are met in this case” and asking the Court to “exercise its discretion and
determine a reasonable award for attorneys’ fees and costs.” Resp’t’s Resp. at 2-3, ECF No. 32.
Petitioner did not file a reply thereafter.

        This matter is now ripe for consideration.

   I.         Reasonable Attorneys’ Fees and Costs

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, the undersigned does not doubt that the petition was filed
in good faith, and although the petition was eventually dismissed, the undersigned finds that there
was reasonable basis to file the petition. Respondent has also not challenged the reasonable basis
of the petition. Accordingly, a final award of fees is appropriate.

    It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        a.       Hourly Rate

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
          Case 1:18-vv-00623-UNJ Document 36 Filed 06/04/20 Page 3 of 4



Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, and 2019 can be accessed online.3

      Petitioner requests the following rates for his counsel: for Mr. William Cochran, Jr.,
$365.00 per hour for work performed in 2017, $377.00 per hour for work performed in 2018, and
$391.00 per hour for work performed in 2019; for Mr. Michael McLaren, $440.00 per hour for
work performed in 2017, $456.00 per hour for work performed in 2018, and $464.00 per hour for
work performed in 2019; and for Mr. Chris Webb, $315.00 per hour for work performed in 2017,
$326.00 per hour for work performed in 2018, and $338.00 per hour for work performed in 2019.

       The undersigned finds these rates to be reasonable and consistent with what these Black
McLaren et al. attorneys have previously been awarded for their vaccine program work. The only
exception is Mr. McLaren’s requested rate for 2018, which exceeds the maximum rate prescribed
by the Fee Schedule for 2018. Accordingly, Mr. McLaren’s 2018 work will be compensated at
$455.00 per hour, resulting in a reduction of $1.90.

       b. Reasonable Number of Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)).

        Upon review, the undersigned finds a small reduction to the overall hours billed is
necessary for several reasons. First, paralegals and law clerks billed time for administrative/clerical
tasks such as receiving and paying medical records invoices. Next, routine filings by the Court and
Respondent were frequently reviewed by two or even three individuals, leading to an excessive
amount of time overall billed for their review. Finally, some of Mr. McLaren’s billing entries seem
erroneously included because they do not correspond to the other work being done at that time in
the case (e.g. an entry on 9/24/18 to “Go over judgment” and an entry on 11/26/18 to “Go over
motion for award of attorneys’ fees” at a time when Respondent had not even filed his Report).
Fees App. at 8-9.

        For all these reasons, the undersigned finds that a five percent overall reduction to the
award of attorneys’ fees is necessary. This results in a reduction of $1,348.47. Petitioner is
therefore awarded final attorneys’ fees of $25,619.13.


3
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf. The hourly rates contained within the schedules are updated from the decision in
McCulloch, 2015 WL 5634323.
           Case 1:18-vv-00623-UNJ Document 36 Filed 06/04/20 Page 4 of 4



         c. Attorney Costs

         Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $6,066.86 in attorneys’ costs, comprised of acquiring medical records, the Court’s filing
fee, and work done by Petitioner’s expert, Dr. Lawrence Steinman. Fees App. Ex. 3. Petitioner has
provided adequate documentation of all these expenses, and all are reasonable in the undersigned’s
experience. Accordingly, the requested costs shall be awarded in full.

         II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. §15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. Based on the above analysis, the
undersigned finds that it is reasonable to compensate Petitioner and his counsel as follows:

    Attorneys’ Fees Requested                                             $26,969.50
    (Reduction to Fees)                                                  - ($1,350.37)
    Total Attorneys’ Fees Awarded                                         $25,619.13

    Attorneys’ Costs Requested                                            $6,066.86
    (Reduction of Costs)                                                      -
    Total Attorneys’ Costs Awarded                                        $6,066.86

    Total Attorneys’ Fees and Costs                                       $31,685.99


       Accordingly, the undersigned awards a lump sum in the amount of $31,685.99,
representing reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check
payable to Petitioner and his attorney, Mr. William Cochran, Jr.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.4

                IT IS SO ORDERED.

                                                         s/Herbrina D. Sanders
                                                         Herbrina D. Sanders
                                                         Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
